Case 2:20-cv-07575-FMO-JEM Document 24 Filed 01/28/21 Page 1 of 8 Page ID #:83



 1   Brent H. Blakely (SBN 157292)
     bblakely@blakelylawgroup.com
 2   Mark S. Zhai (SBN 287988)
     mzhai@blakelylawgroup.com
 3   BLAKELY LAW GROUP
     1334 Parkview Avenue, Suite 280
 4   Manhattan Beach, California 90266
     Telephone: (310) 546-7400
 5   Facsimile: (310) 546-7401
 6   Attorneys for Plaintiff
     Deckers Outdoor Corporation
 7
     William R. Walz [SBN 136995]
 8   ww@inhouseco.com
     Alexander Chen [SBN 245798]
 9   Alexc@inhouseco.com
     Theodore S. Lee [SBN 281475]
10   Tlee@inhouseco.com
     INHOUSE CO. LAW FIRM
11   7700 Irvine Center Drive, Suite 800
     Irvine, CA 926181364
12   Tel:408-918-5393
     Fax:714-882-7770
13
     Attorneys for Defendant
14   Forever Link International, Inc.
15
16
                          UNITED STATES DISTRICT COURT
17
                         CENTRAL DISTRICT OF CALIFORNIA
18
     DECKERS OUTDOOR                        )    Case No.2:20-cv-07575-FMO (JEMx)
19   CORPORATION, a Delaware                )
     Corporation,                           )    JOINT REPORT OF PARTIES’
20                                          )    RULE 26(f) CONFERENCE
                       Plaintiff,           )
21                                          )
                 v.                         )    Scheduling Conference
22                                          )
     SHOETOPIA, INC., a California          )   Date:      February 11, 2021
23   Corporation; FOREVER LINK              )   Time:      10:00 a.m.
     INTERNATIONAL, INC., a California )        Courtroom: 6D
24   Corporation; and DOES 1-10, inclusive, )
                                            )
25                                          )
                       Defendants.          )    Hon. Fernando M. Olguin
26                                          )
27
28
                                                1
     JOINT RULE 26(F) REPORT
     2:20-cv-07575-FMO (JEMx)
Case 2:20-cv-07575-FMO-JEM Document 24 Filed 01/28/21 Page 2 of 8 Page ID #:84



 1         Pursuant to the Court’s Order Setting Scheduling Conference (Dkt. No. 17),
 2   Plaintiff Deckers Outdoor Corporation (“Plaintiff” or “Deckers”) and Defendant
 3   Forever Link International, Inc. (“Defendant” or “Forever Link”) (collectively, the
 4   “Parties”) hereby submit this Joint Report on all matters in the Court’s Order, including
 5   those required to be discussed by Rule 26(f) and Local Rule 26-1. The positions set
 6   forth in this Joint Report are based on counsels’ current understanding of the legal and
 7   factual issues involved in the case. The Parties acknowledge that as discovery proceeds
 8   and the case progresses, the beliefs and views set forth herein may change or evolve.
 9   A.    STATEMENT OF CASE
10         On August 6, 2020, Plaintiff filed the present action against Defendants
11   Shoetopia, Inc. and Forever Link International, Inc., asserting causes of action for: (i)
12   infringement of Deckers’ “Fluff Yeah Trade Dress” under the Lanham Act; (ii) trade
13   dress infringement under California common law;(iii) unfair competition in violation of
14   Cal. Bus. & Prof. Code § 17200 et. seq.; (iv) unfair competition under California
15   common law; and (v) infringement of Deckers’ design patent embodying its UGG®
16   Fluff Yeah Slide, U.S. Pat. No. D866,941(“the ’941 Patent”)—all allegedly arising from
17   Defendants’ alleged manufacture, importation into the U.S., marketing, distribution in
18   commerce, offer for sale, and/or sale certain footwear products that allegedly infringe
19   the Fluff Yeah Dress and/or the ’941 Patent (the “Accused Products”), an exemplar of
20   which shown in ¶ 18 of Deckers’ Complaint. After Plaintiff and Defendant Shoetopia
21   reached a settlement, Shoetopia dismissed from this Action with prejudice on December
22   9, 2020. (Dkt. No. 23.) Defendant Forever Link filed its Answer and Counterclaim
23   against Deckers on November 12, 2020 (Dkt. No. 16).
24   B.    SUBJECT MATTER JURISDICTION
25         This Court has subject matter jurisdiction over Plaintiff’s Lanham Act claims
26   under 15 U.S.C. § 1121(a) and 28 U.S.C. §§ 1331 and 1338(a). This Court has
27   supplemental jurisdiction over Plaintiff’s state and common law claims pursuant to 28
28   U.S.C. § 1367(a), because those claims are so related to Plaintiff’s federal claims that
                                                 2
     JOINT RULE 26(F) REPORT
     2:20-cv-07575-FMO (JEMx)
Case 2:20-cv-07575-FMO-JEM Document 24 Filed 01/28/21 Page 3 of 8 Page ID #:85



 1   they form part of the same case or controversy and derive from a common nucleus of
 2   operative facts.
 3   C.    LEGAL ISSUES
 4         1.     Whether the Accused Products allegedly manufactured, distributed,
 5                offered for sale, and/or sold by Defendant bear confusingly similar
 6                reproductions of Deckers’ Fluff Yeah Trade Dress such that there is a
 7                likelihood of confusion between Deckers and Defendant and/or their
 8                respective products.
 9         2.     Whether the Accused Products allegedly manufactured, distributed,
10                offered for sale, and/or sold by Defendant bear a design that is substantially
11                the same as the design in the ’941 Patent in the eye of an ordinary observer,
12                giving such attention as a purchaser usually gives.
13         3.     Whether Deckers’ design patent infringement claims are barred because
14                the ’941 Patent is invalid or unenforceable.
15         4.     Whether Deckers has met its burden to prove that the Fluff Yeah Trade
16                Dress is non-functional and that it has acquired secondary meaning.
17         5.     Whether Defendant acted knowingly, intentionally, and/or willfully, with
18                knowledge of Deckers’ trade dress or patent in the manufacture,
19                distribution, offer for sale, and/or sale of the Accused Products.
20         6.     Whether Deckers is entitled to monetary damages and/or equitable relief
21                in the event Defendant is found to be liable for the claims alleged.
22   D.    PARTIES AND EVIDENCE
23         The remaining Parties to this Action are Deckers Outdoor Corporation and
24   Defendant Forever Link International, Inc. As of the date of this filing, the Parties intend
25   to call witnesses with discoverable information regarding the issues in dispute and
26   allegations in support of claims and defenses.
27         Plaintiff’s intended witnesses will at least include the listed inventor of the
28   ’941Patent, as well as one or more representatives to provide testimony on Deckers’
                                                  3
     JOINT RULE 26(F) REPORT
     2:20-cv-07575-FMO (JEMx)
Case 2:20-cv-07575-FMO-JEM Document 24 Filed 01/28/21 Page 4 of 8 Page ID #:86



 1   ownership and prosecution of the ’941 Patent, Deckers’ ownership and use of the Fluff
 2   Yeah Trade Dress, Deckers’ products covered by the ’941 Patent and the Fluff Yeah
 3   Trade Dress, and to the extent relevant to damages, Deckers’ lost profits due to
 4   Defendant’s infringement.
 5         Defendant’s intended witnesses will include one or more representatives to
 6   provide testimony on the purchase or importation of the Accused Products, the
 7   advertising, marketing, and promotion of the Accused Products, and the sale of the
 8   Accused Products.
 9   E.    INSURANCE
10         Defendant does not have any applicable insurance nor intends to submit the
11   matter to its insurance carrier and further investigation regarding potential coverage is
12   ongoing. Plaintiff does not have any applicable insurance.
13   F.    MAGISTRATE JUDGE
14         The Parties do not consent to a magistrate judge preside over this action.
15   G.    DISCOVERY PLAN
16         The Parties do not believe discovery should be bifurcated or conducted in phases,
17   and that modifications of the discovery limitations set forth in the Federal Rules of Civil
18   Procedure or the Local Rules are not necessary at this time.
19                1.     Initial Disclosures
20         The Parties propose that no changes should be made to the form or requirement
21   for making initial disclosures under Rule 26(a)(1). The Parties agree to make their
22   Initial Disclosures no later than February 15, 2021.
23                2.     Written Discovery
24         The Parties plan to serve Requests for Production, Interrogatories, and/or
25   Requests for Admission as soon as possible after the Scheduling Conference and/or
26   after issuance of the Scheduling Order and may serve additional written discovery
27   within the limits of the Federal Rules. The Parties agree that any motions challenging
28   the adequacy of discovery responses shall be filed timely, served and calendared
                                                  4
     JOINT RULE 26(F) REPORT
     2:20-cv-07575-FMO (JEMx)
Case 2:20-cv-07575-FMO-JEM Document 24 Filed 01/28/21 Page 5 of 8 Page ID #:87



 1   sufficiently in advance of the discovery cut-off date to permit the revised responses to
 2   be obtained before that date, if the motion is granted.
 3                3.     Depositions
 4         The Parties plan to take at least the Rule 30(b)(6) depositions of the other party
 5   as well as any other witnesses with relevant information, the identities of whom are not
 6   yet known. Depositions shall take place in advance of the discovery cut-off date and
 7   after the Parties complete written discovery necessary to conduct such depositions.
 8                4.     Fact Discovery Cut-Off
 9         The Parties propose September 27, 2021 as the Fact Discovery Cut-Off Date in
10   this matter, including resolution of all discovery motions. The last day to hear discovery
11   motions shall be the same as the last day to hear all motions.
12                5.     Expert Discovery Schedule
13         The Parties agree that all expert discovery and disclosures shall be governed
14   under Fed. R. Civ. P. 26(a)(2), and propose the following expert discovery deadlines:
15         Initial Expert Disclosures Due:                September 20, 2021
16         Rebuttal Expert Disclosures Due:               October 15, 2021
17         Expert Discovery Cut-Off/Closed:               November 5, 2021
18                6.     Protective Order, Email Service and ESI
19         To the extent that discovery in this matter will require the production of
20   documents containing confidential, proprietary, private, and/or sensitive information,
21   the Parties agree to stipulate to entry of the Central District Model Protective Order.
22   The Parties agree to service of any documents or ESI via email or other electronic
23   means, but the Parties may still use any other method of service provided for under the
24   Federal Rules (e.g., mail, hand delivery) so long as notice is given to opposing counsel
25   via email on the date of service using any other method allowed. Unless agreed
26   otherwise, the Parties shall produce all documents in .PDF format, except for Microsoft
27   Excel (e.g., .XLS, .CSV, etc.), Microsoft PowerPoint (.PPT), and Audio and/or Video
28   Multi-Media (e.g., .MP3, .WAV, etc.), which shall be produced in native format.
                                                 5
     JOINT RULE 26(F) REPORT
     2:20-cv-07575-FMO (JEMx)
Case 2:20-cv-07575-FMO-JEM Document 24 Filed 01/28/21 Page 6 of 8 Page ID #:88



 1         If production of a particular document warrants a different format, the Parties
 2   agree to cooperate in arranging for a mutually acceptable production of such documents.
 3   The Parties agree not to degrade the readability of documents or searchability of ESI as
 4   part of the document production process. Should issues arise regarding the service of
 5   documents or the production of ESI, the Parties agree to meet and confer in good faith
 6   to identify ESI that is subject to production in discovery and filter out ESI that is not
 7   subject to discovery. Should any email with attached files exceed 10 MB in size, the
 8   Parties agree to send such files via secure electronic file transfer or on a flash memory
 9   drive sent via overnight courier.
10   H.    MOTIONS
11         The Parties do not believe it is likely any motions seeking to add other parties or
12   claims, file amended pleadings, or transfer venue will be filed.
13   I.    CLASS CERTIFICATION
14         A motion for class certification is not applicable to this action.
15   J.    DISPOSITIVE MOTIONS
16         Other than discovery motions, the Parties may move for summary
17   judgment/adjudication if supported by facts and evidence obtained through discovery.
18   Plaintiff believes that it may be appropriate to move for summary judgment on its patent
19   and trade dress infringement claims. The Parties propose October 26, 2021 as the last
20   day for hearing dispositive motions, with all such motions noticed at least thirty-five
21   (35) days prior to the hearing date.
22   K.    SETTLEMENT/ADR
23         The Parties have engaged in preliminary settlement discussions and Defendant
24   has informally provided documents necessary to such discussions, but the Parties have
25   yet to reach a resolution. The Parties believe that this case is best suited for ADR
26   Procedure No. 2, mediation with an attorney settlement officer from the Court’s panel
27   and propose October 14, 2021 as the last day to complete ADR.
28   L.    PRETRIAL CONFERENCE AND TRIAL
                                                 6
     JOINT RULE 26(F) REPORT
     2:20-cv-07575-FMO (JEMx)
Case 2:20-cv-07575-FMO-JEM Document 24 Filed 01/28/21 Page 7 of 8 Page ID #:89



 1          The proposed dates for the pretrial conference and trial are as follows:
 2          Pretrial Conference:                        January 7, 2022
 3          Trial:                                      January 27, 2022
 4   M.     TRIAL ESTIMATE
 5   The Parties agree to a Jury Trial and estimate trial will take 3-4 days. Each Party
 6   anticipates calling at least 3-5 witnesses at trial.
 7   N.     TRIAL COUNSEL
 8          Trial Counsel for Plaintiff will be: (i) Brent H. Blakely (Lead Trial Counsel) and
 9   (ii) Mark S. Zhai.
10          Trial Counsel for Defendant will be: (i) Alexander Chen (Lead Trial Counsel),
11   (ii) William Walz, and (iii) Theodore Lee.
12   O.     INDEPENDENT EXPERT OR MASTER
13          The Parties do not believe that this is a case in which the Court should consider
14   appointing a master pursuant to Fed. R. Civ. P. 53 or an independent scientific expert.
15   P.     OTHER ISSUES
16          The Parties are unaware of any other issues affecting the status or management
17   of the case that should be discussed with the Court, nor to the Parties have any proposals
18   regarding severance, bifurcation, or other ordering of proof.
19
20   Dated: January 28, 2021                   /s/ Mark S. Zhai
                                               Brent H. Blakely
21                                             Mark S. Zhai
                                               Attorneys for Plaintiff
22                                             Deckers Outdoor Corporation
23
     Dated: January 28, 2021                   /s/ Theodore S. Lee
24                                             William R. Walz
                                               Alexander Chen
25                                             Theodore S. Lee
                                               Attorneys for Defendant
26                                             Forever Link International, Inc.
27                      ATTESTATION RE ELECTRONIC SIGNATURES
28
                                                    7
     JOINT RULE 26(F) REPORT
     2:20-cv-07575-FMO (JEMx)
Case 2:20-cv-07575-FMO-JEM Document 24 Filed 01/28/21 Page 8 of 8 Page ID #:90



 1         The filer of this document attest that all other Signatories to this document, on
 2   whose behalf this filing is submitted, concur as to the content and have authorized their
 3   signature and filing of the document.
 4
 5   Dated: January 28, 2021                    By: _/s/ Mark S. Zhai____
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 8
     JOINT RULE 26(F) REPORT
     2:20-cv-07575-FMO (JEMx)
